Title: To Thomas Jefferson from John Ponsonby, 26 June 1802
From: Ponsonby, John
To: Jefferson, Thomas


            Sir—Sysonby near Petersburg June 26th: 1802
            Messrs. Ackermann, Suardy & Co. of London having forwarded to me, some proofs of their Invention for making Woolen Cloth, Linen, Paper &c. Water proof, and lest you should not have recieved any account of the same thro’ any other Channel, I have taken the liberty of transmitting to you their publication together with some proofs on the subject—
            With much respect Sir Yr: mo: hble: St
            John Ponsonby
          